[Cite as State v. Ramos, 2017-Ohio-934.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 104550



                                      STATE OF OHIO
                                                    PLAINTIFF-APPELLEE

                                              vs.

                                       FRANK RAMOS
                                                    DEFENDANT-APPELLANT




                                           JUDGMENT:
                                            AFFIRMED


                                   Criminal Appeal from the
                            Cuyahoga County Court of Common Pleas
                                  Case No. CR-15-597573-A

        BEFORE: Stewart, P.J., Laster Mays, J., and Jones, J.

        RELEASED AND JOURNALIZED: March 16, 2017
ATTORNEY FOR APPELLANT

Erin R. Flanagan
Erin R. Flanagan, Esq., Ltd.
75 Public Square, Suite 1325
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

Mary Weston
Assistant County Prosecutor
Justice Center, 8th Floor
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, P.J.:

       {¶1} In July 2015, the grand jury returned a multiple count indictment charging

defendant-appellant Frank Ramos with counts of rape, aggravated burglary, and

kidnapping for offenses that occurred in July 1995. Defense counsel filed a motion to

dismiss the indictment on grounds of preindictment delay, but before the court could rule

on the motion, Ramos agreed to plead guilty to a single count of attempted rape. In this

appeal from that conviction, he complains that he did not receive the effective assistance

of counsel because counsel failed to raise the statute of limitations as a ground for

dismissing the indictment and failed to seek dismissal of the indictment on grounds of

preindictment delay.

       {¶2} We summarily overrule the assignments of error. Ramos does not contest

the validity of his guilty plea, so that plea waived any claim of ineffective assistance of

counsel. State v. Fitzpatrick, 102 Ohio St. 3d 321, 2004-Ohio-3167, 810 N.E.2d 927, ¶

78; State v. Vinson, 8th Dist. Cuyahoga No. 103329, 2016-Ohio-7604, ¶ 30. The

waiver rule applies equally to statute of limitations claims, State v. Brown, 43 Ohio

App.3d 39, 39, 539 N.E.2d 1159 (1st Dist.1988), and the failure to seek dismissal of an

indictment on grounds of preindictment delay. State v. Brown, 8th Dist. Cuyahoga No.

104095, 2017-Ohio-184, ¶ 9.           Finally, the guilty plea waived the alleged,

nonjurisdictional defects in the indictment. Id.

       {¶3} Judgment affirmed.
       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



______________________________________________
MELODY J. STEWART, PRESIDING JUDGE

ANITA LASTER MAYS, J., and
LARRY A. JONES, SR., J., CONCUR